Case 9:19-cv-81160-RS Document 70 Entered on FLSD Docket 01/13/2020 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




  APPLE INC.,

                         Plaintiff,

        v.

  CORELLIUM, LLC,

                       Defendant.



               PLAINTIFF APPLE INC.’S MOTION TO COMPEL
       DEFENDANT CORELLIUM, LLC TO PROVIDE COMPLETE RESPONSES
      TO INTERROGATORIES AND INCORPORATED MEMORANDUM OF LAW
Case 9:19-cv-81160-RS Document 70 Entered on FLSD Docket 01/13/2020 Page 2 of 6



        Plaintiff Apple Inc. (“Apple”), pursuant to Federal Rule of Civil Procedure 37 and Local
 Rules 7.1 and 26.1(g), respectfully moves this Court for an order compelling Defendant Corellium,
 LLC (“Corellium”) to provide complete and accurate responses to Apple’s Interrogatories.
 I.     RELEVANT BACKGROUND.
        Since this action was filed four months ago, Apple and Corellium have been involved in
 ongoing discovery. However, despite diligence on Apple’s part, it has yet to receive meaningful
 responses to most of the discovery it has served. Apple brings this motion, together with a
 companion motion relating to Corellium’s deficient responses to Apple’s Requests for Production,
 and its failure to make any meaningful production to date, to compel Corellium to respond fully
 and adequately to the discovery served in this case.
        As relevant to this Motion, on October 9, 2019, Apple propounded its First Set of
 Interrogatories to Defendant Corellium, LLC (Ex. A). On November 18, 2019, Corellium served
 its Answers to Plaintiff’s First Set of Interrogatories (Ex. B).1 On December 5, 2019, counsel for
 Apple sent a meet-and-confer letter identifying many significant deficiencies in Corellium’s
 responses to Apple’s Interrogatories (Ex. C). In response to this correspondence, counsel for Apple
 and for Corellium engaged in a brief telephonic meet and confer on December 10, 2019, during
 which counsel for Corellium explained that it was unable to meaningfully meet and confer prior to
 December 20, 2019. Counsel for Corellium further stated that he believed that the Parties were
 likely to materially clarify and narrow the then-existing disputes through the meet and confer
 process such that the Parties had not yet reached the point where Apple would be viewed to have
 knowledge of a deficiency in Corellium’s responses as that term is defined by Local Rule 26.1. As
 such, Apple represented that it would not move to compel by December 18, 2019 (the date upon
 which it would have otherwise moved) as Apple believed it was more efficient and effective for
 the Court if the Parties were able to eliminate or narrow their dispute through the meet and confer
 process. This was memorialized via email on December 12, 2019 (Ex. D).



 1
   Corellium designated all of its responses to Apple’s requests—including its objections—as
 Confidential – Attorneys’ Eyes Only (“AEO”). Under that designation, disclosure is limited to the
 Parties’ outside counsel. On January 13, 2020, Corellium confirmed its position that the entirety
 of its responses is designated AEO and must be filed under seal. As such, Apple has filed a motion
 to file under seal Corellium’s Answers to Plaintiff’s First Set of Interrogatories (Ex. B) and has
 redacted information in this motion accordingly.

                                                 2
Case 9:19-cv-81160-RS Document 70 Entered on FLSD Docket 01/13/2020 Page 3 of 6



        The Parties then subsequently held a meet and confer telephone conference on December
 20, 2019. Corellium’s counsel requested that the parties meet and confer at 4:30 p.m. Eastern,
 despite having a dinner engagement at 6 p.m. As a result, Corellium’s counsel was only able to
 meet and confer concerning some of the deficiencies addressed in Apple’s December 5, 2019 letter.
 The telephone conference ended with Corellium’s counsel promising to take various issues back
 to his client, with a representation that Corellium would endeavor to provide some updated
 responses to the outstanding Interrogatories. Corellium’s counsel also acknowledged on the call
 that it would likely continue to stand on many of its objections as it believed certain information
 requested was irrelevant and/or proprietary. The Parties then jointly moved the Court to continue
 Apple’s deadline to move to compel further responses to January 17, 2020, in order to allow
 Corellium time to respond notwithstanding the holiday period. ECF No. 54. The Court granted
 the motion. ECF No. 55. On January 3, 2020, the Parties again met and conferred regarding, inter
 alia, the issues raised in the December 5, 2019 letter. At that time, Corellium represented that it
 would revise its discovery responses by January 10, 2020. (Ex. E). On January 8, 2020, Corellium
 sent a letter confirming its position regarding its responses and stating that it would modify some
 language by January 17, 2020 but would not substantively modify most of its responses. (Ex. F).
        Thus, despite the Parties’ efforts to meet and confer on the issues raised in Apple’s
 December 5, 2019 letter, the Parties have not been able to successfully reach an agreement on
 several significant issues.2 Mindful of the case’s upcoming deadlines,3 and because of the
 centrality of the below issues to this case, Apple moves to compel Corellium to provide complete
 responses to the outstanding interrogatories.
 II.    CORELLIUM’S DEFICIENT DISCOVERY RESPONSES.
        This Motion relates to deficiencies regarding Corellium’s interrogatory responses, both
 general and specific. As an initial matter, almost all of Corellium’s responses to the Interrogatories

 2
   On Monday, January 13, 2020, after being informed Apple intended to file this motion, Corellium
 stated it would “work to have” amended responses served by “Thursday [Jan. 16] afternoon EST.”
 However, given the tight timetable imposed by the Court’s scheduling order, the months of delay
 to date, Corellium’s previous failures to abide by its self-imposed timelines, and Corellium’s
 January 8 statement that it would maintain most of its substantive positions in its amended
 responses (Ex. F), Apple believes it is proper and necessary to bring this motion now.
 3
  See Modified Scheduling Order (ECF No. 66) at 1 (“Considering the number of requests for
 extension of time previously filed in this case, the Court cautions the parties that no further
 extensions will be granted.”).
                                                   3
Case 9:19-cv-81160-RS Document 70 Entered on FLSD Docket 01/13/2020 Page 4 of 6



 contain
                                   Corellium has stated that it will remove or clarify
                but despite originally promising to do so by January 10, 2020 (Ex. E), Corellium has
 not done so and has now pushed the date out by which it intends to clarify its responses to January
 17, 2020 (Ex. F). To the extent that                                 remain in Corellium’s amended
 responses whenever they are eventually served,                      should be removed. Courts in this
 District have consistently “held that objections [to discovery requests] that fail to sufficiently
 specify the grounds on which they are based are improper and without merit.” Bouzaglou v.
 Synchrony Fin., No. 19-CV-60118, 2019 WL 3852295, at *1 (S.D. Fla. Aug. 15, 2019); see also
 Alhassid v. Bank of Am., N.A., No. 14-20484, 2015 WL 1120273, at *2 (S.D. Fla. Mar. 12, 2015)
 (noting that “a formulaic objection . . . constitutes only a waste of effort and the resources of both
 the parties and the court” and that “such practice leaves the requesting party uncertain as to whether
 the question has actually been fully answered, or only a portion of it has been answered”).
           Moreover, many of Corellium’s responses to Apple’s Interrogatories rely on an objection
 to the request as seeking “
                                                        .”   This is a legally deficient objection, as


 particularly given the Protective Order in place in this case (ECF No. 50). Corellium must respond
 to all Interrogatories that are about “any nonprivileged matter that is relevant to any party’s claim
 or defense and proportional to the needs of the case,” even if such requests
                                                 . Fed. R. Civ. P. 26(b)(1), 37(d)(2); Cipollone v.
 Liggett Grp., Inc., 785 F.2d 1108, 1122 (3d Cir. 1986).
           To be clear, none of Corellium’s objections other than privilege justify its failure to
 respond, and Apple seeks an order rejecting all other stated objections and compelling responses.
           A.      Corellium’s Responses to Interrogatories.
           Corellium                             which generally asks for details of any bugs in iOS
 of which Corellium has been aware and whether such bugs were reported,
                This is improper, because Corellium’s knowledge of any bugs in iOS and whether it
 reported those bugs is an essential factual element of Corellium’s fair use affirmative defense,
 which claims, inter alia, that Corellium’s product is fair use in part because it enables the reporting
 of bugs to Apple for purposes of improving iOS. Further, if Corellium profited in any way from


                                                    4
Case 9:19-cv-81160-RS Document 70 Entered on FLSD Docket 01/13/2020 Page 5 of 6
Case 9:19-cv-81160-RS Document 70 Entered on FLSD Docket 01/13/2020 Page 6 of 6



  Dated: January 13, 2020                         Respectfully Submitted,


                                                  s/ Martin B. Goldberg
  Kathryn Ruemmler*
  kathryn.ruemmler@lw.com                         Martin B. Goldberg
  Sarang Vijay Damle*                             Florida Bar No. 0827029
  sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
  Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
  elana.nightingaledawson@lw.com                  LASH & GOLDBERG LLP
  LATHAM & WATKINS LLP                            100 Southeast Second Street
  555 Eleventh Street NW, Suite 1000              Miami, FL 33131
  Washington, DC 20004                            (305) 347-4040 / (305) 347-4050 Fax
  (202) 637-2200 / (202) 637-2201 Fax

  Andrew M. Gass*
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111
  (415) 391-0600 / (415) 395-8095 Fax

  Jessica Stebbins Bina*
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067
  (424) 653-5500 / (424) 653-5501 Fax

  *Admitted pro hac vice


                                Attorneys for Plaintiff APPLE INC.




                                              6
